DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claim amendment filed on 6/10/2020 in relation to application 14/816,793.
No priority claim benefit to provisional applications. 
No foreign priority claimed.
The Pre-Grant publication # 2017/0039874 issued on 2/9/2017.
Objection
Claims 1 and 10 are objected because of the term “course of the user” is not supported by any clear definition. A course may have different connotation. More clarity may be needed to use of this term in relation to the claim elements.
 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 1, 10, and 20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more application of the abstract idea. 
However, the claims recite the abstract idea based on actions of identifying content, determining, comparing plurality of terms, performing of initialization, providing of assistance etc. This is like collection and comparison of known information in an 
The claims recite additional elements, including a processor, a memory device and a handling of user interface. The inputting of language and evaluation of profile are additional elements but they do not impose meaningful limitations on the abstract idea identified above, as they are recited in a generic manner. They do not result in improvements to the functioning of a computer, or to any other technology or technical field {see MPEP 2106.05(a)}. Further, the recited processor elements performing recited data manipulations are not tied to subsequent receiving and displaying steps, and thus do not practically apply the abstract idea. Therefore, the claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
 Additionally, the claims recite additional elements, a processor and memory devices performing various steps with target parameters manually inputted or preprogrammed into said host device for a user profile related information. Furthermore, the specification fails to provide any specificity as to structure corresponding to the recited additional elements, and thus are interpreted as widely prevalent and in common use within the relevant industry. The elements are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Paragraph 0001 of background section of the instant application indicate that a user 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 
be negated by the manner in which the invention was made.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0140412 A1 to Millman et al. (Millman) in view of US Patent Application Publication 2010/0311030 A1 to  He et al (He).

           Claims 1 and 20: Millman discloses a method and a product, comprising: obtaining, using a processor, content from a source or product storing executable code comprising: a storage device that stores code  executable by a processor (¶ 0025,0032 storage and instruction code), obtaining content of the code comprising (Fig.3A element 54 receiving reading material contents from storage source by processor; ¶ 0003 Obtaining a set of reading material content to process from reading source) , wherein the content comprises a plurality of terms (¶ 0029 i.e. reading material include expressions of sentence length, word frequency from electronic and hard copy text materials, books, 
 and providing, to the user, assistance relating to identification of the at least one of the plurality of terms determined to be outside a base vocabulary (¶ 0194  reading material augmented to a specified target readability level by providing assistance to portions and parameters not known or outside a base vocabulary of learner e.g. by playing of audio file for appropriate word, offer audible spelled terms etc.) . 
{Note : A story in the art can be segmented into two or more groups including target words and glue words. The glue words include short and/or common words that are likely to be unstressed in fluent reading of the sentence, and that are expected to be thoroughly familiar to the user. The glue words can include prepositions, articles, pronouns, helping verbs, conjunctions, and other standard/common words. Evidentiary support could be found in paragraphs 0128 of Millman}.
Millman further teaches the determining is based upon an initialization that defines the base vocabulary (Para 0216 work bank vocabulary is based on the words and definition initializations) and wherein the base vocabulary is determined based, at least in part, upon attributes of the user (Para 0217,0218  authoring tool add functionality to the electronic file for a base vocabulary of a user; The tool determines user attributes 
Millman teaches the method and a learning product, wherein at least one of the plurality of terms is found to be outside base vocabulary to a user (¶ 0193 e.g. learner getting a translation of a word “shark” separately when there is an indication that the term is outside a base vocabulary of the learner) but without further determining if there exists any direct access to a profile identification associated with the user. He, in the field of language learning products, however, teaches the determination or accessing of a profile that is associated with the user ( Para 0022 course manager generating translation exercise access respective user student profiles to do the exercise and at the same time update profiles, including the skill level, based on exercise feedback)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have allowed for access to user profile as described by He in order to determine the outside a base vocabulary terms as found in Millman’s illustration so that profile information computed and could be fed back as an updated educational material.
Millman teaches method and a learning product, wherein a user consuming the content is identified by a login defining a user profile (¶ 0103, 0194 a microphone configuration receiving audio input from a specific user via a speech recognition technology implementation is logged into the system and defining the terms according to the user profile e.g. a Spanish speaking user gets a translated term feedback in native language) but without further determining if there exists a course for a user  inputting language upon the device. He, in the field of language learning products, however, teaches a course for a user  inputting language upon the device (Para 0006 a user profile computed as s course for learners progress in their  and a more of difficult word sets may be inputted as a language upon the device; This may be incorporated as a webpage learning technology platform)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have allowed for user inputting language profile as described by He into Miller’s allowed access to a user profile via login process so that profile information computed and feedback to user to update on improved educational material.

 Claim 10: Millman discloses an information handling device (Fig.1 element 30) , comprising: a processor; a memory device that stores instructions executable by the processor to: obtain content from a source (Fig.2 element 20,101,105 receiving reading material contents from storage source; ¶ 0003 Obtaining a set of reading material and a target readability level  from a data source), wherein the content comprises a plurality of terms (¶ 0011 i.e. reading material include expressions of sentence length, word frequency from electronic and hard copy text materials, books, manuals, magazines, newspapers all contains multiple terms or expressions) ; determine that at least one of the plurality of terms is outside a base vocabulary  to a user (¶ 0194 outside a base vocabulary or unknown readability referring to reading of target language term for a user e.g. conditions when user is not familiar with the term is determined by iterations or input by a user trying read the same; ); and provide, to the user, assistance relating to identification of the at least one of the plurality of terms  determined to be in various categories of difficulty (¶0044 identification of terms by number and/or proportion of outside a base vocabulary  words in any suitable manner for a user to determine the requirement of readability assistance e.g. an audio file in overcoming incorrect response; ¶ 0050 interactive feedback is a function of base vocabulary  words and is a component 
Millman further teaches the determining is based upon an initialization that defines the base vocabulary (Para 0216 work bank vocabulary is based on the words and definition initializations) and wherein the base vocabulary is determined based, at least in part, upon attributes of the user (Para 0217,0218  authoring tool add functionality to the electronic file for a base vocabulary of a user; The tool determines user attributes based on interactivity and response for a tagged feature, for example if there could be a an implementation of an associated music or sound for a linked text included in a base vocabulary as a special feature depending on user attributes) and
Millman teaches the method and a learning product, wherein at least one of the plurality of terms is found to be outside a base vocabulary  to a user (¶ 0193  learner getting a  translation of a word “shark” when there is an indication that the term is outside a base vocabulary of the learner ) but without further determining if there exists any access to a profile associated with the user. He, in the field of language learning products, however, teaches the determination or accessing of a profile that is associated with the user ( Para 0022 course manager generating translation exercise access respective user student profiles to do the exercise and at the same time update profiles, including the skill level, based on exercise feedback)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have allowed for access to user profile as described by He in order to determine the outside a base vocabulary terms as found in Miller’s illustration so that profile information computed and fed back to select updated educational material.
Millman teaches method and a learning product, wherein a user consuming the content is identified by a login defining a user profile (¶ 0103, 0194 a microphone a course for a user  inputting language upon the device. He, in the field of language learning products, however, teaches a course for a user  inputting language upon the device (Para 0006 a user profile computed as s course for learners progress in their understanding of a subject and a more of difficult word sets may be inputted as a language upon the device; This may be incorporated as a webpage learning technology platform)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have allowed for user inputting language profile as described by He into Miller’s allowed access to a user profile via login process so that profile information computed and feedback to user to update on improved educational material.



Claims 2-5, 7-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0140412 A1 to Millman et al. (Millman) in view of US Patent Application Publication 2010/0311030 to  He et al. (He) as applied to claim 1, 10 and 20 and further in view of US Patent No. 20150294008 Ihmels et al. (Ihmels).

Claim: 2 Millman in combination with He further teaches the method of claim 1, wherein the at least one of the plurality of terms is found to be outside a base vocabulary  

Claim 3: Millman teaches the method of claim 1, wherein the determining a likelihood for the user's outside a base vocabulary is determined (¶ 0193  learner getting a  translation of a word “shark” when there is an indication that the term is outside a base vocabulary of the learner )   but not comprising of an ascertaining of a frequency relating to how often the user encounters at least one of the plurality of terms. Ihmels, on the other hand, teaches the determining or ascertaining a frequency for relating to how often the user encounters at least one of the plurality of terms a likelihood for familiarity or outside a base vocabulary by using a relative suitability ranking of content or of terms in educational material (Para 0050, 0051 frequency representation of unit of information within the content determining suitability and familiarity for a particular user; Fig.5 

Claim 4. Millman teaches the method of claim 1, further comprising identifying a user consuming the content (Millman: ¶ 0134 Specific user identified to receive commands and reading helper identifies if there has been change of user if that occurs). 

Claims 5  Millman in combination with He and Ihmels teaches the method of claim 4 or information handling of claim 13 for an identified user  further comprising steps determining a base vocabulary of a particular user and wherein the user identified is the particular user (Millman:¶ 0187, 0188 performance based on user-generated base content with basic vocabulary or particular set of vocabulary words for reading skills to start with).

Claim 7. Millman teaches the method of claim 1, wherein the determining comprises receiving an indication from the user that may have terms outside a base vocabulary  with the at least one of the plurality of terms (par 0210 feedback indicates that a readability indication for user may be outside a base vocabulary  for a type of mistake e.g. carryover of a bit).

Claim 8. Millman teaches the method of claim 1, wherein the providing assistance comprises providing a prompt asking the user if assistance is needed (¶ 0179 prompt to ask user to read first sentence to provide assistance in locating particular or 
Claim 9. Millman teaches the method of claim 1, wherein the providing assistance comprises providing a definition of the at least of the plurality of terms (¶ 0123 playing of audio files could provide definitions and/or pronunciation as an assistance to a user). 

Claim: 11 Millman further the information handling device of claim 10, wherein the at least one of the plurality of terms is found to be outside a base vocabulary  to a user(¶ 0193  learner getting a  translation of a word “shark” when there is an indication that the term is outside a base vocabulary of the learner) but not by determining a likelihood for the user's outside a base vocabulary. Ihmels, however, teaches the determining or calculating a likelihood for familiarity or outside a base vocabulary by using a relative suitability ranking of content or of terms in educational material (Para 0024 amounting to a calculation of suitability or a ranking of suitability of the content for a particular user; Para 0031 user’s familiarity is based on from desired values for units of information contained in the content). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have incorporated probability calculation relating to the likelihood that the user have outside a base vocabulary with the at least one of the plurality of terms as taught by Ihmels  into the modified method of Millman’s outside a base vocabulary of terms criteria by a known method, in order to provide a configuration interface assisting user conveniently. 

Claim 12: Millman teaches  information handling device of claim 10, wherein the determining a likelihood for the user's having outside a base vocabulary is determined (¶ 0193  learner getting a  translation of a word “shark” when there is an indication that the 

Claim 13. Millman teaches the information handling device of claim 10, further comprising identifying a user consuming the content (Millman: ¶ 0134 Specific user identified to receive commands and reading helper identifies if there has been change of user if that occurs). 

Claims 14  He and Ihmels teaches the method of claim 4 or information handling of claim 13 for an identified user  further comprising steps determining a base vocabulary of a particular user and wherein the user identified is the particular user (Millman:¶ 0187, 0188 performance based on user-generated base content with basic vocabulary or particular set of vocabulary words for reading skills to start with)



Claim 17. Millman teaches the information handling device of claim 10, wherein to provide assistance comprises providing a prompt asking the user if assistance is needed (¶ 0123 playing of audio files could provide definitions and/or pronunciation as an assistance to a user). 
Claim 18. Millman teaches the information handling device of claim 10, wherein to provide assistance comprises providing a definition of the at least of the plurality of terms (¶ 0123 definitions provided). 
Claim 19. Millman teaches the information handling device of claim 10, wherein to provide assistance comprises providing the assistance to a device operatively coupled to the information handling device (¶ 0119 amounting to a calculation of suitability the content for a particular user firmware components executing on or with one or more modules of a system operable to receive and store reading material for reading helper i.e. more than one devices coupled together; Operational coupling of device components providing assistance to user; Fig. 3A elements 54, 56,58). 
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2008/0140412 A1 to Millman et al. (Millman) in view of US Patent Application Publication 2010/0311030 to  He et al. (He) in view of US Patent Application Publication No.  20150294008  to Ihmels et al. (Ihmels)  as applied to claim 4 and 13 and further in view of US 20080141182 to Barsness et al. (Barsness) .

Claims 6  Millman in combination with He and Ihmels teaches the method of claim 4 or information handling of claim 13 for an identified user  further comprising steps determining a base vocabulary of a particular user and wherein the user identified is the particular user (Millman:¶ 0187, 0188 performance based on user-generated base content with basic vocabulary or particular set of vocabulary words for reading skills to start with) but does not perform an initialization steps to begin with or to determine whether the user identified is having outside a base vocabulary  with at least one of the plurality of terms at the beginning. Barsness, on the other hand, teaches the initialization step determining or ascertaining for a user to identify if at least one of the plurality of terms are outside a base vocabulary (Para 0058 0059 performing various initialization operations to start capture a thread that is utilized in connection with a portion of the usage tracking functionality or a particularly defined term as to be familiar or not). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have allowed for an initialization steps to begin with and to determine familiarity as taught by Barsness into  the modified method of Millman’s in combination to Ihmels to perform an initialization also in order to start a base skills calculation as well as to determination of familiarity terms for a reading materials. 


Claim 15 Millman in combination with He and Ihmels teaches the method of claim 4 or information handling of claim 13 for an identified user  further comprising steps determining a base vocabulary of a particular user and wherein the user identified is the particular user (Millman:¶ 0187, 0188 performance based on user-generated base content with basic vocabulary or particular set of vocabulary words for reading skills to start with) but does not perform an initialization steps to begin with or to determine 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on March 08, 2021 have been considered. However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments and remarks changing the scope of the claims. 
Claims 2 and 11 stand objected to for informalities for the term “calculation” since not  supported by any mathematical or otherwise algorithm. Applicant has amended the claims in order to address the identified informalities. Accordingly, Applicant respectfully requests withdrawal of the claim objections

Rejections under 35USC101.
In response to applicant’s argument from page 8-10 regarding 35USC101 rejection, examiner finds that the instant invention uses terms and elements for receiving, determining, 
Examiner agree that determination and other activities are done by using a processor. At least one of the plurality of terms is outside a base vocabulary of a user and providing, to the user, assistance relating to identification of the at least one of the plurality of terms determined to be outside the base vocabulary. Applicant asserted on page 11 that such a determination and providing assistance cannot be performed by human mind as claimed. In other words, a user cannot both determine a term is outside the user vocabulary and then provide assistance relating to the identification of the term outside the base vocabulary. But use of processor in those aforementioned activities are done using a very generic computers and is not making improvement to the function of a technical field

Rejections under 35USC103.
Applicant on page 17 alleged that the Office has not articulated a reason why a person skilled in the art would combine the prior art references and rejection statement found to be based on conclusory statement. Examiner differs and  opined that motivational statement expressing some rational connection with the evidence presented while combining art in the same field endeavor such as interactive learning Applicant’s amendment necessitated a new ground of rejection above.
Applicant’s assertion that determining outside a base vocabulary for a user is not cited by prior art is traversed. Examiner would like to add that outside a base vocabulary or unknown readability designation for terms outside the base vocabulary is detected from performance data of user under determined conditions of prior art. When user is not familiar with a word, e.g. user requesting for translation or a definition it automatically determines the presence of some level of outside a base vocabulary terms.
Applicant respectfully asserts that the references combination fail to overcome the deficiencies of Millman at least because none of the remaining references teach, or even suggest, “determining, using a processor, that at least one of the plurality of terms is outside a base vocabulary of a user, wherein the determining comprises accessing a user profile comprising the base vocabulary associated with the user, comparing the plurality of terms to the base vocabulary, and identifying the at least one of the plurality of terms is not included in the base vocabulary.” Claim 1 (as previously presented). Additionally, Applicant respectfully submits that one skilled in the art would not combine the teachings of Millman with He, Ihmels, or Barsness, at least because they are directed to wholly different fields of endeavor. Examiner would like to traverse and add that it is the prior art combination that teaches the claimed elements. The known methods of determining base vocabulary and outside  from deterministic user profile in the prior art all yields the predictable results in learning ar. Hence one skilled in the art would combine the teachings of Millman with He, Ihmels, or Barsness, that are all in the same field endeavor namely interactive learning material database. Hence the art that were combined {MPEP 2143 for examples of basic requirement of Prima Facie Case of Obviousness}
Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on June 10, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claims 1, 10 and 20 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement is withdrawn.  However an objection provided to amend the claim to calculating a probability description in claims 2,11 for “calculating a probability relating to the likelihood that with the at least one of the plurality of terms is outside the base vocabulary”.
In response to applicant’s argument from page 9-15 regarding 35USC101 rejection, examiner finds that the instant invention assists a user in avoiding distraction and could possibly save time of a user because of computer automation but the activities is confined to software comparison of storage data with an already stored user profile. There is no technological improvement found for the computer machined other than a conventional use of processing activities generally performed as a basic computer functions. 
Applicant on page 18 submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references. However, the rejection statement found to be not based on conclusory statement but included motivational statement expressing some rational connection with the evidence presented. 
The references combinations found to teach or suggest all claimed limitations that teaches or suggests “determining, using a processor, that at least one of the plurality of terms is outside a base vocabulary of a user, wherein the determining comprises accessing a user profile comprising the base vocabulary associated with the user, comparing the plurality of terms to the base vocabulary, and identifying the at least one of the plurality of terms is not included in the base vocabulary.

Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Applicant's arguments filed 7/6/2018 are found to be not persuasive and respectfully traversed to the extent that some of the rejections, as explained later, under 35USC§101 and 35 
Claims 1, 10 and 20 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement is not withdrawn.  Applicant’s description of term “calculating a probability relating to the likelihood that with the at least one of the plurality of terms is outside the base vocabulary” without a clear description of how the probability is determined. The reference to specification para 0034-0037 generally indicating some steps in order to determine a probability has not been supported by a clear written description of the specification or an algorithm has not been cited to go by in the specification. Hence the argument of overcoming rejection on page 8 by a sufficient description in specifications  in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention appears to be not sufficient . 
Applicant’s assertion on page 15 and 16 of page 29 complying with written description requirement is respectfully traversed. The 112(a) written description rejection has been revised to clarify the rejection indicating that probability calculation/algorithm steps have not been shown. The cited paragraphs from the specification i.e. paragraphs 0034-0037 on page 7-8 of the argument do teach any algorithm that may appear to be sufficient to meet the written description requirement for the undefined calculations claimed. Applicant describes, “the determination may be made based upon a calculation of a probability relating to the likelihood that the user is unfamiliar with the term. Nevertheless, how this probability be calculated for familiar or unfamiliar terms has not been identified. The description for computer processor operating to perform the calculation is absent from instant specification. For example Para 0034 does not provide enough support for the same. 
 For software inventions, the level of detail required to satisfy written description is usually higher than that for enablement since the level of skill and predictability in the art is high. 

Rejections under 35USC101
Applicant has asserted on page 9 and 10 that office action has not identified the relevant factors that has been considered in reaching this determination of an abstract idea. It has ignored other claim limitations and relevant factors in reaching such a determination and has often overgeneralized the claims directed to “receiving content from a source with a plurality of terms outside a base vocabulary of a user". Office has not indicated why the activities are not considered significantly more. Examiner traverses respectfully and provided rejection under the new 2019 PEG guidelines above. The enumeration of mental process for observation and evaluation to judge the unfamiliarity outcome when applied to computational handling device is found not to be indicative of improving technology to integrate a judicial exception in a practical application.  
Applicant further argued that Applicant respectfully submits that the Office has not applied the precedential cases to a claim language of the present application. Examiner would like to clarify again that “collecting and comparing known information” as found in of Classen Immunotherapies Inc. v. Biogen IDEC, and “monitoring and analyzing of data displayed in the context of electric grids” as found in Electrical Power Group v. Alstom are similar to the concepts found in instant claim recitations. Examiner considering the case comparison now moot since the 35USC101 rejection is now presented under new guidelines.  
In response to applicant reference to essential concepts not be considered as preemption on page 10 examiner would like to point out that limiting the claim to an involvement of learning material use and analysis to an abstract concept does not seek to 
Applicant on pages 13-16 applicant claimed that limitations provide a technique for proactively determining if a term may be outside a base vocabulary to a user and proactively offering assistance in identifying the word by accessing a user profile associated with the user and determining, based on the user profile, that the term is outside a base vocabulary to the user. Examiner however finds the claim do not commensurate in scope with the assertion that special non-conventional techniques has been adopted to arrive in determination of outside a base vocabulary terms.
 
Applicant on page 15-17 submits that these known elements are combined in a manner that is unconventional and non-generic, and are, thus, directed that the claimed invention achieves other benefits over conventional databases similar to Bascom decision. Examiner would like to point out that In view of BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (Fed. Cir. 2016)  the installation of a filtering tool at a specific location, remote from the end-users, is made with customizable filtering features specific to each end user associating any request for Internet content with specific individual accounts, thus providing an unconventional arrangement of conventional computer components. The instant application though helps in avoiding distraction and could save time of a user because of automation but only compares user data with an already entered user profile providing no technological improvement for making the case significantly more and thus a conventional arrangement of computer components performing basic computer functions.  
Rejections under 35USC103
Applicant’s amendment necessitated a new ground of rejection above.
Applicant’s assertion that determining outside a base vocabulary for a user is not cited by prior art is traversed. Examiner would like to add that outside a base vocabulary or unknown readability designation for terms outside the base vocabulary is detected from performance data of user under determined conditions of prior art. When user is not familiar with a word e.g. user requesting for translation or a definition it automatically determines the presence of some level of outside a base vocabulary terms.
Applicant's assertion that the rationale to combine the prior art is not appropriate is also respectfully traversed. The references here are all related to educational material presentation.  It is not individual separate references but the combination of prior art references that an artisan with ordinary skills would find it useful to yield known predictable results obviating the claimed invention. 
Applicant argument from page 17-19 has mostly been pointing towards purported conclusory statement of alleged Office action. But applicant has not articulated why not a person skilled in the art would not combine the prior art references. Applicant has provide an adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented.  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Mere existence of differences between the prior art disclosures and other embodiment does not establish any claimed invention’s no obviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one Id .  In this case the prior art are obvious to combine since the references are in the field of education for providing response opportunities while accessing the network to develop skill levels similar to familiarizing user to new vocabulary of the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Xuan Thai, Xuan Thai[ 3 ]Xuan Thai[ 3 ] can be reached on 571 272 7147 (571) 272-7147[ 4 ](571) 272-7147[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S. Z. /
Examiner, Art Unit 3715
June 15, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715